         Case 9:20-cr-00046-DLC Document 30 Filed 02/05/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 20–46–M–DLC

                      Plaintiff,

 vs.                                                         ORDER

 SCOTT MICHAEL GEORGE
 DANIELS,

                       Defendant.

       Before the Court is United State Magistrate Judge Kathleen L. DeSoto’s

Findings and Recommendation Concerning Plea. (Doc. 27.) Because neither party

objected, they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Mr. Daniels is charged with one count of conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 846, one count of

possession with the intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), and one count of prohibited person in possession of firearms and


                                           1
        Case 9:20-cr-00046-DLC Document 30 Filed 02/05/21 Page 2 of 2



ammunition, in violation of 18 U.S.C. § 922(g)(3). (See generally Doc. 9.) Based

on Mr. Daniels’ appearance before Judge DeSoto, pursuant to Federal Rule of

Criminal Procedure 11, she recommends that this Court adjudge him guilty of one

count of conspiracy to possess with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 846, dismiss the remaining counts, defer acceptance of the

Plea Agreement (Doc. 21) until it has reviewed the agreement and the Presentence

Investigation Report, and impose the agreed forfeiture against him. (Doc. 27 at 2.)

Reviewing these recommendations for clear error, the Court finds none.

      Accordingly, IT IS ORDERED that the Court ADOPTS the Findings and

Recommendation (Doc. 27) IN FULL.

      IT IS FURTHER ORDERED that Mr. Daniels’ motion to change plea (Doc.

19) is GRANTED, and he is adjudged guilty of one count of conspiracy to possess

with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846.

      IT IS FURTHER ORDERED that in light of the United States’ Unopposed

Motion for Preliminary Order of Forfeiture (Doc. 28), the Court will adjudicate the

issue of forfeiture by separate order.

      DATED this 5th day of February, 2021.




                                         2
